By the Court, Bronsoñ, J.
Although the referee overruled the objection in relation to the form of the pleadings for the purpose of hearing the evidence, and also refused a nonsuit, the objection was renewed after the evidence was closed, and, so far as appears, the referee may have placed his final decision upon that ground. The objection was, I think, fatal to the action. The plaintiff was seeking to recover on .a special contract to pay the debt of Bradley, and he should have counted specially on the promise.(a)
Í am inclined also to think the promise void for want of consideration. The note was not an available security in the hands of the plaintiff. It was no better than a piece of blank paper. He lost nothing by parting with it, and the defendant' got nothing by receiving it. It is of no importance that the defendant knew the note was not a valid security. His knowledge that he got nothing by the arrangement could not supply the want of a consideration for the promise.
Motion denied.

 See Quin v. Hanford, (ante, p. 82, 86.)